Exhibit 11.1 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES SCHEDULE SETTING FORTH COMPUTATION OF EARNINGS (LOSS) PER SHARE OF CLASS A STOCK THREEMONTHS ENDED MARCH 31, (Dollars in thousands, except per share amounts) (Unaudited) (Unaudited) BASIC EPS Net income (loss) as reported $ ) $ Income (loss) per Class A Share $ ) $ Weighted average number of shares used in calculation (in thousands) DILUTED EPS Net income (loss) as reported $ ) $ Income (loss) per Class A Share $ ) $ Weighted average number of shares used in calculation (in thousands)
